             Case 2:20-cv-03631-JFL Document 7 Filed 09/09/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

IVAN HILL,                                     :
     Plaintiff,                                :
                                               :
        v.                                     :      No. 20-cv-3631
                                               :
JOHN WETZEL, et al.,                           :
     Defendants.                               :

                                            ORDER

        AND NOW, this 9th day of September, 2020, upon consideration of Plaintiff Ivan Hill’s

Motion to Proceed In Forma Pauperis (ECF No. 5), his Prisoner Trust Fund Account Statement

(ECF No. 6), and his pro se Complaint (ECF No. 1), it is ORDERED that:

        1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

        2.      Ivan Hill, #EM-3243, shall pay the full filing fee of $350 in installments, pursuant

to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Superintendent of SCI-Phoenix or other appropriate official to assess an initial filing fee of 20%

of the greater of (a) the average monthly deposits to Hill’s inmate account; or (b) the average

monthly balance in Hill’s inmate account for the six-month period immediately preceding the

filing of this case. The Superintendent or other appropriate official shall calculate, collect, and

forward the initial payment assessed pursuant to this Order to the Court with a reference to the

docket number for this case. In each succeeding month when the amount in Hill’s inmate trust

fund account exceeds $10.00, the Superintendent or other appropriate official shall forward

payments to the Clerk of Court equaling 20% of the preceding month’s income credited to Hill’s

inmate account until the fees are paid. Each payment shall refer to the docket number for this

case.
            Case 2:20-cv-03631-JFL Document 7 Filed 09/09/20 Page 2 of 3




       3.      The Clerk of Court is directed to SEND a copy of this Order to the

Superintendent of SCI-Phoenix.

       4.      The Complaint is DEEMED filed.

       5.      The Complaint is DISMISSED IN PART WITH PREJUDICE AND IN PART

WITHOUT PREJUDICE for the reasons stated in the Court’s Memorandum as follows:

               a. The Eighth Amendment, Fourth Amendment, and Fourteenth Amendment

                   claims, and all official capacity claims are DISMISSED WITH

                   PREJUDICE.

               b. The First Amendment claims and the supervisor liability/failure to train claim

                   are DISMISSED WITHOUT PREJUDICE and with leave to file an

                   amended complaint.

       6.      Hill may file an amended complaint within thirty (30) days of the date of this

Order only as to those claims dismissed without prejudice. Any amended complaint must

identify all defendants in the caption of the amended complaint in addition to identifying them in

the body of the amended complaint and shall state the basis for Hill’s claims against each

defendant. The amended complaint shall be a complete document that does not rely on the initial

Complaint or other papers filed in this case to state a claim. When drafting his amended

complaint, Hill should be mindful of the Court’s reasons for dismissing the claims in his

Complaint as explained in the Court’s Memorandum. Upon the filing of an amended complaint,

the Clerk shall not make service until so ORDERED by the Court.

       7.      If Hill fails to timely file an amended complaint, the case will be dismissed

without further notice to Hill.
            Case 2:20-cv-03631-JFL Document 7 Filed 09/09/20 Page 3 of 3




       8.      The Clerk of Court is DIRECTED to send Hill a blank copy of the Court’s form

complaint for a prisoner filing a civil rights action bearing the above civil action number. Hill

may use this form to file his amended complaint if he chooses to do so.



                                              BY THE COURT:



                                              /s/ Joseph F. Leeson, Jr._____________
                                              JOSEPH F. LEESON, JR.
                                              United States District Judge
